Title: To Thomas Jefferson from George Hammond, 30 October 1791
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 30th October 1791

As I am apprehensive that, in the short conversation, which I had with you yesterday at General Knox’s, I may have been misunderstood, I take the liberty of communicating to you in writing, the substance of what I then stated, as well as what I meant to have added, had I not been unwilling to trespass farther, at that time, on your attention.
With respect to the manner of presenting the credentials, with which I am charged by my Court, I have no other instructions, than those that I had the honor of mentioning to you on Thursday last. The interpretation of them, and any modification of them, which I may think it expedient to adopt, are necessarily left to my own discretion.
I hope, Sir, you will do me the justice to believe that I am not much inclined to magnify trifles, or to assign too great a degree of  importance to matters of mere ceremony. In the present instance, I should consider your assurance of the disposition and determination of this government, to nominate a Minister to England, as a sufficient justification for me to present my credentials without delay, if my hesitation could have arisen from even the most remote doubt of the existence of that disposition. But the real point of etiquette, consistent with the dignity of both our Countries, appears to me to be this—that, although a strict conformity, in regard to time, in the respective appointment of Ministers by the two Governments, is rendered impossible by the circumstance of my prior arrival at the place of my destination, yet (and in this opinion I flatter myself you will concur with me) it is still in some measure practicable that the nomination of a Minister by this government may ostensibly keep pace with my actual appearance in a diplomatic character. The mode prescribed in my instruction (of delivering my letters of credence, “whenever I shall be informed that a Gentleman has been actually invested with a ministerial character to my Court, similar to mine, or has been nominated for that purpose”) seems to me exactly to meet this notion.
I must however, Sir, desire you to be persuaded that I am not solicitous to accelerate my public reception, and that I am perfectly willing to wait any time that may suit the President’s convenience. Whenever his Excellency shall have made his election—should it fall upon any Gentleman in the vicinity of this state, a few days, perhaps hours, would be sufficient, to learn his acceptance or refusal of the station offered him, and to afford the opportunity of making such a communication to me, as might enable me to comply literally with my instructions.—But should the case occur, which you, Sir, have suggested, of the President’s proposing the appointment to a Gentleman, who may be at a considerable distance from the seat of government, I shall, in that case, conceive myself fully justified in departing from my instructions so far, as to present my credentials, upon receiving an assurance, that the President has offered to a Gentleman, at a distance, a ministerial appointment to my Court, similar to that, with which I am invested in this Country.
I shall not enlarge farther upon this subject than to desire you, Sir, not to consider this letter as a formal communication, but rather as a friendly exposition of those sentiments, which I have before stated in conversation, and which I have thrown into this form, in order that we may clearly understand each other.—I have the honor to be, with great truth and respect, Sir, Your most obedient, humble Servant,

Geo. Hammond.

 
